


AMENDMENT NO. 3
TO
LOAN AGREEMENT
THIS AMENDMENT NO. 3 TO LOAN AGREEMENT (this “Amendment”) is entered into as of
April 30, 2013, by and among SQUARETWO FINANCIAL CORPORATION, a Delaware
corporation (in its individual capacity, “US Borrower”), and as borrowing agent
(in such capacity, “Borrowing Agent”), PREFERRED CREDIT RESOURCES LIMITED, an
Ontario corporation (“Canadian Borrower”) (US Borrower and Canadian Borrower are
sometimes collectively referred to herein as “Borrowers” and individually as a
“Borrower”), the other persons designated as “Loan Parties”, certain of the
Lenders party to the Loan Agreement (as defined below), and ALLY COMMERCIAL
FINANCE LLC (formerly known as GMAC Commercial Finance LLC), a Delaware limited
liability company (in its individual capacity, “Ally”), as administrative and
collateral agent (in such capacity, “Agent”) and as funding and disbursement
agent with respect to the Canadian Revolving Loans (in such capacity, “Canadian
Agent”).
BACKGROUND
WHEREAS, Borrowers, Agent, Canadian Agent, and Lenders are parties to a Loan
Agreement dated as of April 7, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Agent and Lenders provide Borrowers with certain financial accommodations;
WHEREAS, Borrowing Agent has requested that Agent, Canadian Agent, and Lenders
make certain amendments to the Loan Agreement, and Agent, Canadian Agent, and
the Lenders party hereto are willing to amend the Loan Agreement on the terms
and conditions hereafter set forth.
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent,
Canadian Agent, and Lenders, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Definitions. All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.


2.Amendment to Loan Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 3 below, the Loan Agreement is hereby amended as
follows:


(a)Section 1.1 of the Loan Agreement is hereby amended as follows:


(i)The following defined terms are hereby inserted in the appropriate
alphabetical order:


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Eligible Party” means an “eligible contract participant” for purposes of
Section 1a(18) of the Commodity Exchange Act, regulations promulgated




--------------------------------------------------------------------------------




thereunder and binding guidance thereunder promulgated by the Commodity Futures
Trading Commission.
“Excluded Swap Obligations” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal or
unenforceable under the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party's failure for any
reason not to constitute an Eligible Party.
“Qualified ECP Loan Party” means, in respect of any Swap Obligation, (a) each
Loan Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred, or (b) such other Person as is qualified to give a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
(ii)The definition of “Applicable Margin” is amended and restated in its
entirety as follows:
“Applicable Margin” for each type of Loan shall mean the applicable percentage
specified below:
TYPE OF LOAN
APPLICABLE MARGIN FOR BASE RATE LOANS
APPLICABLE MARGIN FOR LIBOR LOANS
APPLICABLE MARGIN FOR CANADIAN BA RATE LOANS
US Revolving Advances
2.75%
3.75%
Not Available
Canadian Revolving Advances
2.75%
Not Available
4.25%
US Obligations for which no other interest rate is specified
2.75%
Not Available
Not Available
Canadian Obligations for which no other interest rate is specified
2.75%
Not Available
Not Available



(iii)The definition of “Base Rate” is hereby amended by deleting the last
sentence in its entirety and inserting the following text in lieu thereof:
“Notwithstanding the foregoing, in no event shall the Base Rate be less than two
percent (2.00%).”






--------------------------------------------------------------------------------




(iv)The definition of “BMO” is hereby deleted in its entirety.


(v)The definition of “Canadian BA Rate” is hereby amended by deleting the text
“1.50%” appearing therein and inserting the text “1.00%” in lieu thereof.


(vi)The definition of “Canadian Letter of Credit Issuer” is hereby amended by
deleting the reference to “BMO” and inserting “U.S. Bank, National Association”
in lieu thereof.


(vii)The definition of "LIBOR" is hereby amended by deleting clause (1)(x) in
its entirety and inserting the following text in lieu thereof: “(x) one percent
(1.00%) and”.


(viii)The definition of “Obligation” is hereby amended by inserting the
following text immediately prior to the period at the end of the definition: “;
excluding, in each case with respect to any Loan Party, any Excluded Swap
Obligations of such Loan Party”


(b)Section 2.3(A) of the Loan Agreement is hereby amended by deleting clause (3)
in its entirety and inserting “(3) 0.50% per annum” in lieu thereof.


(c)Section 2.5 of the Loan Agreement is hereby amended by deleting the reference
to “April 6, 2014” and inserting “April 6, 2016” in lieu thereof.


(d)Section 5 of the Loan Agreement is hereby amended by inserting the following
text immediately following Section 5.13:


“Section 5.14.    Keepwell. Each Qualified ECP Loan Party, jointly and
severally, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by any
other Loan Party hereunder to honor all of such Loan Party's obligations under
this Agreement in respect of Swap Obligations (provided, however, that each
Qualified ECP Loan Party shall only be liable under this Section 5.14 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 5.14, or otherwise under this Agreement,
voidable under applicable law, including applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Loan Party under this Section 5.14 shall
remain in full force and effect until all of the Obligations have been Paid In
Full. Each Qualified ECP Loan Party intends that this Section 5.14 constitute,
and this Section 5.14 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
3.Conditions of Effectiveness. This Amendment shall become effective on the date
that (i) Agent shall have received eight (8) copies of this Amendment executed
by Borrowing Agent, Agent and all Lenders and consented and agreed to by
Borrowers and Guarantors, (ii) Ally, SunTrust Bank and Bank of Montreal shall
have entered into one or more Assignment and Acceptance Agreements, pursuant to
which




--------------------------------------------------------------------------------




SunTrust Bank and Bank of Montreal shall assign to Ally all Loans and all other
rights, obligations and commitments that they each own under the Loan Agreement,
and the foregoing agreements shall be effective, and (iii) Agent, on behalf of
each of the Lenders, shall have received an amendment fee in an amount equal to
0.15% of such Lender's respective Revolving Loan Commitment.


4.Representations and Warranties. Each Loan Party hereby represents and warrants
as follows:


(a)This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of each Loan Party and are enforceable against
each Loan Party in accordance with their respective terms.


(b)Upon the effectiveness of this Amendment, each Loan Party hereby reaffirms
all covenants, representations and warranties made in the Loan Agreement to the
extent the same are not amended hereby and agree that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment.


(c)No Event of Default or Default has occurred and is continuing or would exist
after giving effect to this Amendment.


(d)No Loan Party has any defense, counterclaim or offset with respect to the
Loan Agreement.


5.Effect on the Loan Agreement.


(a)Upon the effectiveness of Section 2 hereof, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.


(b)Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.


(c)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of Agent or Lenders, nor constitute a
waiver of any provision of the Loan Agreement, or any other documents,
instruments or agreements executed and/or delivered under or in connection
therewith.


6.Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.


7.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


8.Counterparts; Facsimile. This Amendment may be executed by the parties hereto
in one or more counterparts, each of which shall be deemed an original and all
of which when taken together shall constitute one and the same agreement. Any
signature delivered by a party by facsimile transmission shall be deemed to be
an original signature hereto.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.
Borrowing Agent:


SQUARETWO FINANCIAL CORPORATION, as Borrowing Agent




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President and CEO





Agent:


ALLY COMMERCIAL FINANCE LLC (formerly known as GMAC Commercial Finance LLC), as
Agent and Canadian Agent




By:
/s/ Thomas Maiale
Name:
Thomas Maiale
Title:
Senior Director





Lenders:


ALLY COMMERCIAL FINANCE LLC (formerly known as GMAC Commercial Finance LLC), as
a Lender




By:
/s/ Thomas Maiale
Name:
Thomas Maiale
Title:
Senior Director





BANK OF AMERICA, N.A., as a Lender




By:
/s/ Laura Warner
Name:
Laura Warner
Title:
Director















--------------------------------------------------------------------------------




ING CAPITAL LLC, as a Lender




By:
/s/ John Lanier
Name:
John Lanier
Title:
Director





U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:
/s/ Chris Gibson
Name:
Chris Gibson
Title:
AVP





FIFTH THIRD BANK, as a Lender




By:
/s/ Gregory Vollmer
Name:
Gregory Vollmer
Title:
Vice President





SIEMENS FINANCIAL SERVICES, INC., as a Lender




By:
/s/ Maria Levy
Name:
Maria Levy
Title:
Vice President





By:
/s/ WD Jentsch
Name:
WD Jentsch
Title:
Vice President







--------------------------------------------------------------------------------




Acknowledged, agreed and consented to by:


SQUARETWO FINANCIAL CORPORATION,
as US Borrower and as a US Guarantor




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President and CEO





CACH, LLC
CACH OF NJ, LLC
COLLECT AMERICA OF CANADA LLC
CACV OF COLORADO, LLC
CACV OF NEW JERSEY, LLC
HEALTHCARE FUNDING SOLUTIONS, LLC
ORSA, LLC
CANDEO, LLC
AUTUS, LLC, each as a US Guarantor




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
Manager





REFINANCE AMERICA, LTD., as a US Guarantor




By:
/s/ Thomas Good
Name:
Thomas Good
Title:
General Counsel and Secretary





METROPOLITAN LEGAL ADMINISTRATION SERVICES INC.,
as a Canadian Guarantor




By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President and CEO

















--------------------------------------------------------------------------------




PREFERRED CREDIT RESOURCES LIMITED,
as Canadian Borrower and as a Canadian Guarantor




By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President and CEO





CA HOLDING, INC., as a US Guarantor




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President and CEO





CCL FINANCIAL INC., as a Canadian Guarantor




By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President and CEO





SQUARE TWO FINANCIAL CANADA CORPORATION,
as a Canadian Guarantor




By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President and CEO





SQUARETWO FINANCIAL COMMERCIAL FUNDING
CORPORATION, as a US Guarantor




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President and CEO







